


Exhibit 10.3


ASSIGNMENT OF PURCHASE AND SALE AGREEMENT




This Assignment of Purchase and Sale Agreement (the “Assignment”) is made and
entered into as of December 18, 2015, by and between RREEF AMERICA L.L.C., a
Delaware limited liability company (“Assignor”) and RPT LOUDOUN GATEWAY I, LLC,
a Delaware limited liability company (“Assignee”), with reference to the
following facts:


Assignor, as Purchaser, and SUN LIFE ASSURANCE COMPANY OF CANADA, a Canadian
corporation, as Seller (“Seller”), have entered into that certain Agreement of
Sale dated as of December 4, 2015, as amended by that certain First Amendment to
Agreement for Purchase and Sale of Property dated as of December 18, 2015
(collectively, the “Purchase Agreement”), for the purpose of Assignor acquiring
from Seller certain real property known as Loudoun Gateway I, 45245 Business
Court, Sterling, Loudoun County, Virginia, as more particularly described in the
Purchase Agreement. Assignor now desires to assign all of its rights and
obligations under the Purchase Agreement, pursuant to the terms and conditions
set forth herein.


NOW, THEREFORE, for and in consideration of Ten and no/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.    In accordance with Section 18(b) of the Purchase Agreement, as of the date
hereof, Assignor hereby assigns, conveys, transfers and delivers to Assignee all
of the Assignor’s right, title and interest in and to the Purchase Agreement
excluding, however, Assignor’s right to the return of the Purchaser’s Letter of
Credit (as such capitalized term is defined in Section 2 of the Purchase
Agreement).


2.    Assignee hereby agrees to expressly assume, perform, and be subject to all
the terms, covenants, conditions and obligations imposed upon Assignor under the
Purchase Agreement.


3.    Notwithstanding anything herein to the contrary, Assignor has not been
released from, and shall remain fully liable to Seller for, all pre-closing
obligations under the Purchase Agreement. Assignee’s assumption of Assignor’s
obligations under the Purchase Agreement shall also inure to the benefit of
Seller.


4.    This Assignment shall be governed by the laws of the State of Virginia.


5.    Except as specifically set forth herein, all other terms and conditions of
the Purchase Agreement shall remain unmodified and in full force and effect, the
same being confirmed, ratified, reaffirmed and republished hereby. To the extent
the terms of this Assignment conflict with the Purchase Agreement, the terms
hereof shall control.


IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.


 
ASSIGNOR:


RREEF AMERICA L.L.C., a Delaware limited liability company




By: /s/ David Hamm
Name: David Hamm
Title: Authorized Signatory











--------------------------------------------------------------------------------




 
ASSIGNEE:


RPT LOUDOUN GATEWAY I, LLC, a Delaware limited liability company




By: /s/ David Hamm
Name: David Hamm
Title: Vice President











